     Case 3:17-cv-00101-RDM Document 505-2 Filed 07/10/20 Page 1 of 19




               APPENDIX OF UNPUBLISHED OPINIONS

A.      Benjamin v. V.I. Port Auth.,
        684 F. App’x 207 (3d Cir. 2017)

B.      First Telebanc Corp. v. First Union Corp.,
        2007 WL 9702557 (S.D. Fla. Aug. 6, 2007)
Case 3:17-cv-00101-RDM Document 505-2 Filed 07/10/20 Page 2 of 19




                          A
Benjamin v. Case
            V.I. Port3:17-cv-00101-RDM          Document
                      Authority, 684 Fed.Appx. 207 (2017)   505-2 Filed 07/10/20 Page 3 of 19


                                                                Windridge, Inc., d/b/a Windspree; McLaughlin
                  684 Fed.Appx. 207                            Anderson Villa Rentals; Virgin Islands Hotel and
            This case was not selected for                      Tourism Association, f/k/a St. Thomas and St.
       publication in West's Federal Reporter.                  John Hotel Association; Wheatley Taxi Service
 See Fed. Rule of Appellate Procedure 32.1 generally             and Tours; Freddy Lettsome, d/b/a Dynamic
    governing citation of judicial decisions issued              Tours; Alex Bordeaux; McLaughlin Anderson
     on or after Jan. 1, 2007. See also U.S.Ct. of              Vacations, Ltd.; Nancy Anderson; McAnderson
    Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.            Real Estate, Inc.; East End Operations, Inc., d/
   United States Court of Appeals, Third Circuit.
                                                                b/a East End Tax Association; Westin St. John
             Vincent Lionel BENJAMIN, et                      Hotel Company Inc., d/b/d Westin Resort St. John
            al.; * Terri L. Griffiths, Appellant
                                                                                 Nos. 15-1406
                              v.                                                        |
   V.I. PORT AUTHORITY; Kenn Hobson, in their                               Nos. 15-3496 & 15-3497
  official capacity; Cassan Pancham, in their official                                  |
   capacity; Virgin Islands Economic Development                Appeal No. 15-1406 Argued on December 8, 2015
  Authority; Economic Development Commission;                                           |
   Percival Clouden, Chief Executive Officer, in his              Appeals Nos. 15-3496 & 15-3497 Submitted
   official capacity; Ritz-Carlton Virgin Islands Inc.;         under Third Circuit LAR 34.1(a) on July 27, 2016
     Marriott International, Inc.; Kelly Tours, Inc.;                                   |
                                                                        (Opinion filed: March 27, 2017)
     Ritz Carlton Club; Plantation Bay LLC; Caneel
    Bay, Inc.; CBI Acquisitions, d/b/a Caneel Bay, A        Synopsis
     Rosewood Resort; Rosewood Hotels & Resorts             Background: Taxi association and individual taxi drivers
      LLC; Starwood Hotels & Resorts Worldwide,             brought action against Virgin Islands Port Authority and
   Inc., d/b/a Westin Resort; Windridge, Inc., d/b/         various other defendants, including hotels and another
  a Windspree; McLaughlin Anderson Villa Rentals;           taxi company, for violating statute granting the association
   Virgin Islands Hotel and Tourism Association, f/         exclusive concession to provide taxi service to persons
    k/a St. Thomas and St. John Hotel Association;          leaving airport. The District Court for the Virgin Islands,
                                                            No. 08-cv-00142, Juan R. Sanchez, J., 2015 WL 5535237,
        Wheatley Taxi Service and Tours; Freddy
                                                            dismissed claims and denied association's attorney's motion
   Lettsome, d/b/a Dynamic Tours; Alex Bordeaux;
                                                            to withdraw as counsel. Association, drivers, and attorney
     McLaughlin Anderson Vacations, Ltd.; Nancy
                                                            appealed.
 Anderson; McAnderson Real Estate, Inc.; East End
   Operations, Inc., d/b/a East End Tax Association
              Vincent Lionel Benjamin, et al
                                                            Holdings: The Court of Appeals, Roth, Circuit Judge, held
                            v.
                                                            that:
   V.I. Port Authority; Kenn Hobson, in their official
 capacity; Cassan Pancham, in their official capacity;      under Virgin Island corporate law, taxi association's litigation
   Virgin Islands Economic Development Authority;           committee lacked authority to act on the association's behalf;
     Economic Development Commission; Percival
     Clouden, Chief Executive Officer, in his official      evidence was insufficient to support claim that association's
  capacity; Ritz-Carlton Virgin Islands Inc.; Marriott      board of directors independently ordered the association's
   International, Inc.; Kelly Tours, Inc.; Ritz Carlton     counsel to file lawsuit;
    Club; Plantation Bay LLC; Caneel Bay, Inc.; CBI
 Acquisitions, d/b/a Caneel Bay, A Rosewood Resort;         under Virgin Islands law, any attempts by taxi association
                                                            to ratify decision to file lawsuit were either untimely or
  Rosewood Hotels & Resorts LLC; Starwood Hotels
                                                            improper; and
   & Resorts Worldwide, Inc., d/b/a Westin Resort;



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Benjamin v. Case
            V.I. Port3:17-cv-00101-RDM          Document
                      Authority, 684 Fed.Appx. 207 (2017)        505-2 Filed 07/10/20 Page 4 of 19


                                                                 as moot Griffiths’ appeal of the order denying her motion
district court did not abuse its discretion in dismissing taxi   withdraw.
drivers' claims for failure to prosecute.


Affirmed.                                                                                       I.

                                                                 A Virgin Islands statute passed in 1986 granted VITA an
Procedural Posture(s): On Appeal; Motion to Dismiss.
                                                                 exclusive concession at Cyril E. King Airport to provide taxi
 *209 Appeal from the District Court of the Virgin Islands,      service to persons leaving the airport. The Virgin Islands Port
(D.C. No. 08-cv-00142), District Judge: Honorable Juan R.        Authority, which manages the airport, was responsible for
Sanchez                                                          enforcing the concession by redirecting non-VITA ground
                                                                 transportation. The concession had a ten-year term with an
Attorneys and Law Firms                                          option to renew for an additional ten-year term, beginning
                                                                 with VITA’s acceptance of the concession in 1987. The
Virgin Islands Taxi Association (VITA), Desmond Casimir,         concession was renewed in 1997, and it expired in 2007
Leo Casimir, Joseph Frederick, Albert Knight, Winston            after two ten-year terms. In 2012, VITA was granted a new
Parker, Kelvin Peters, Jermaine Petty, George Richardson,        concession by a statute that mirrored the 1987 concession.
Benoit Stuart, Vincent Walters, Michael Williams and Julia
Percival, Personal Representative for the Estate of Errol        In 2008, Griffiths entered an appearance in the District
Percival, Appellants in No. 15-3496                              Court of the Virgin Islands on behalf of VITA in an action

Kerry Harrigan, Dr. Thomas E. Donoghue, as the Personal          against the VI Port Authority. 1 Griffiths was directed to
Representative of Patrick Roach, Junior Richardson and           file the lawsuit by a litigation committee created by VITA’s
Stetson Richardson, Appellants in No. 15-3497                    nine-member board. Allegedly, the litigation committee was
                                                                 created after certain VITA board members with business ties
Terri L. Griffiths, Esq. (Argued) P.O. Box 8647 St. Thomas,      to the defendants leaked materials related to the District Court
VI 00801 Counsel for Appellants in No 15-1406                    action. The amended complaint names six board members
                                                                 of VITA as defendants. Another attorney, Lee Rohn, was
Before: * FISHER, KRAUSE and ROTH, Circuit Judges                brought on as co-counsel at the time the lawsuit was filed.
                                                                 In 2009, the case was stayed, pending a determination as to
                                                                 whether Griffiths was authorized to bring a lawsuit on behalf
                        OPINION **                               of VITA.

ROTH, Circuit Judge                                              A VITA corporate resolution dated March 2, 2015, stated that
                                                                 Griffiths had withdrawn from representation and that VITA
Attorneys representing the Virgin Islands Taxi Association       would retain Rohn as legal counsel for the District Court
(VITA) and sixty-seven individual taxi drivers brought an        case. The same resolution also sought to ratify the litigation
 *210 action in the District Court of the Virgin Islands         committee’s grant of authorization to file the District Court
against the Virgin Islands Port Authority and various other      case. On March 30, the District Court held oral argument on
defendants, including hotels and another taxi company, for       the issue of whether the lawsuit had been properly authorized.
violating the exclusive taxi concession at Cyril E. King         Rohn submitted an appearance on behalf of VITA and three
Airport on St. Thomas. The District Court dismissed VITA’s       individual plaintiffs. Following oral argument, the District
claims and the claims of three individual drivers because        Court dismissed all claims. Rohn appeals on behalf of VITA
the attorneys lacked authorization to file suit on behalf of     and twelve individually named plaintiffs, while Griffiths
VITA or the drivers, while the claims of the remaining drivers   appeals on behalf of four individually named plaintiffs.
were dismissed for failure to prosecute. As this dismissal was
being adjudicated by the District Court, Terri Griffiths, one
of VITA’s attorneys, appealed an order denying her motion
to withdraw as counsel. We will affirm the District Court’s                                   II. 2
dismissal of all claims, and we will consequently dismiss



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Benjamin v. Case
            V.I. Port3:17-cv-00101-RDM          Document
                      Authority, 684 Fed.Appx. 207 (2017)            505-2 Filed 07/10/20 Page 5 of 19


On appeal, Rohn argues that the District Court erred in              the business and affairs of the corporation,” and that such
determining that she and Griffiths did not have authority to         authority may be express or implied. 6 The District Court
file suit on behalf of VITA and three of the individually            concluded that Schoonejongen involved an application of
named plaintiffs. Both Rohn and Griffiths further argue that         Delaware corporate law, rather than Virgin Islands corporate
the District *211 Court erred in dismissing the remaining            law, and as such was inapplicable if Virgin Islands law
plaintiffs’ claims for failure to prosecute.                         commanded a different result. We find the District Court’s
                                                                     analysis persuasive, as it relied on existing Virgin Islands law
                                                                     in rendering its conclusion that corporate authority may only
                               A.                                    be delegated to a properly-formed committee. Because the
                                                                     litigation committee was not properly vested with authority
We will first address whether dismissal of VITA’s claims, as         to act on VITA’s behalf, it did not have authority, whether
well as the claims of the three individually named plaintiffs,       express or implied, to initiate the Federal litigation.
was proper. We interpret the District Court’s dismissal of
VITA’s and the three individual plaintiffs’ claims as a              The District Court also determined that VITA’s board had not
dismissal for lack of standing. Our review over questions of         otherwise authorized this action. This conclusion was based
standing is plenary. 3                                               on, inter alia, the fact that six of the board’s nine members
                                                                     were named as defendants in the amended complaint, a lack of
In dismissing VITA’s claims, the District Court made three           any board minutes evincing authorization, and a repudiation
determinations: first, that the litigation committee did not         of the District Court action by the board’s president *212
have authority to direct Griffiths to file a lawsuit in 2008;        shortly after the action had been filed. Without any evidence
second, that VITA did not otherwise authorize the suit at the        that could reasonably support the conclusion that VITA’s
time it was filed; and third, that any attempts by VITA to ratify    board authorized this action, we agree that VITA’s board did
the District Court litigation were either improper or untimely.      not independently authorize the filing of this suit.

Both parties agree that Virgin Islands corporate law governs         Lastly, the District Court concluded that any attempts to
this case. While plaintiffs argue that Virgin Island law is          ratify the decision to file the District Court action were either
unresolved on the question of authority to engage in litigation,     untimely or improper. Finding no applicable Virgin Islands
we agree with the District Court that the statute makes              law on ratification, the District Court properly relied on FEC
clear that “every corporation” is “managed by a board of             v. NRA Political Victory Fund, where the Supreme Court
directors,” unless otherwise provided by the statute or the          held that ratification, which is governed by principles of
                                                                     agency law, requires “that the party ratifying ... be able not
corporation’s articles of incorporation. 4 And, as the District
                                                                     merely to do the act ratified at the time the act was done,
Court explained, 13 V.I.C. § 65 permits the delegation to
a committee of powers reserved to the board of directors             but also at the time the ratification was made.” 7 VITA’s
provided that the committee is formed pursuant to a board            claims are all premised on harms that accrued in 2007 at
resolution, consists of at least two members of the board,           the latest—nearly eight years prior to the ratification attempt,
and otherwise conforms to any additional requirements in             and beyond the statutes of limitations of each of VITA’s
the corporation’s bylaws or the resolution itself. 5 One of          claims, the longest of which is six years. 8 Following NRA
VITA’s bylaws requires that a properly formed committee              Political Victory Fund, 9 the District Court determined that
consist of at least three board members. Because the litigation      VITA’s attempt in March 2015 to ratify this suit came too
committee was not formed by a board resolution, in violation         late to be effective. An earlier alleged attempt at ratification
of 13 V.I.C. § 65, and included only two board members,              —occurring in July, 2010—mentioned only the re-hiring of
in violation of VITA’s bylaws, the District Court concluded          Griffiths as VITA’s attorney, without explicitly mentioning
the committee could not act on VITA’s behalf. Rohn, on               this lawsuit. We find the District Court’s application of the
VITA’s behalf, argues that adherence to corporate formalities        Restatement appropriate in the case at hand, and accordingly
is not the only means through which a corporation may                we adopt its conclusion that any attempts at ratification were
delegate authority. In support, she cites to a case of this Court,   either untimely or improper. We will therefore affirm the
Schoonejongen v. Curtiss-Wright Corp., where we held that a          dismissal of VITA’s claims.
corporate board “may freely delegate the authority to manage



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Benjamin v. Case
            V.I. Port3:17-cv-00101-RDM          Document
                      Authority, 684 Fed.Appx. 207 (2017)         505-2 Filed 07/10/20 Page 6 of 19


                                                                               or the attorney was willful or in
Three of the individually named plaintiffs had their claims
                                                                               bad faith; (5) the effectiveness of
dismissed for much the same reason that VITA’s claims were
                                                                               sanctions other than dismissal, which
dismissed: Rohn and Griffiths had no records from these
                                                                               entails an analysis of *213 alternative
plaintiffs that they had authorized the suit at the time it was
                                                                               sanctions; and (6) the meritoriousness
filed, and their subsequent attempts to ratify the suit came
too late to be effective. Given that the retainer agreements                   of the claim or defense. 11
Rohn submitted were dated between February 7 and March
2, 2015, and no evidence of authorization to bring suit at the
time the action was commenced was produced, we will affirm        The District Court gave thorough consideration to the Poulis
the dismissal of these claims as well.                            factors, noting specifically that all but three of the individual
                                                                  plaintiffs had not appeared before the court or provided any
                                                                  indication of their desire to continue the action. The District
                                                                  Court further noted that, even without applying the Poulis
                              B.
                                                                  factors, the individual plaintiffs’ failures to comply with the
We next turn to the District Court’s dismissal of the remaining   court’s orders would make dismissal appropriate because
plaintiffs’ claims for failure to prosecute. We review this       adjudication of the case had become impossible. The District
dismissal for abuse of discretion. 10                             Court’s analysis on these issues was exhaustive, and therefore
                                                                  we find no abuse of discretion.
Before dismissing a case for failure to prosecute, a court must
consider and balance the factors identified by this Court in
Poulis v. State Farm Fire & Casualty Co.:                                                       III.

                                                                  For the reasons set forth above, we will affirm the order
                                                                  of the District Court. Additionally, we will dismiss as moot
             (1) the extent of the party’s personal               Griffiths’ appeal of her motion to withdraw as counsel.
             responsibility; (2) the prejudice to the
             adversary caused by the failure to
                                                                  All Citations
             meet scheduling orders and respond to
             discovery; (3) a history of dilatoriness;
                                                                  684 Fed.Appx. 207
             (4) whether the conduct of the party




                                                          Footnotes


*      The Honorable D. Michael Fisher assumed senior status on February 1, 2017.
**     This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
       precedent.
1      A lawsuit based on the same facts was filed in Virgin Islands Superior Court in 1997. Those proceedings
       have been stayed pending a resolution in this case.
2      The District Court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have jurisdiction pursuant to 28
       U.S.C. § 1291.
3      Miller v. Rite Aid Corp., 334 F.3d 335, 340 (3d Cir. 2003).
4      13 V.I.C. § 61.
5      13 V.I.C. § 65.
6      143 F.3d 120, 127 (3d Cir. 1998).
7      513 U.S. 88, 98, 115 S.Ct. 537, 130 L.Ed.2d 439 (1994).
8      5 V.I.C. § 31(3)(A) (imposing a six year statute of limitations for a breach of contract claim).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Benjamin v. Case
            V.I. Port3:17-cv-00101-RDM          Document
                      Authority, 684 Fed.Appx. 207 (2017)   505-2 Filed 07/10/20 Page 7 of 19


9     513 U.S. at 98, 115 S.Ct. 537 (explaining that where “an act to be effective in creating a right against another
      or to deprive him of a right must be performed before a specific time, an affirmance is not effective against
      the other unless made before such time” (quoting Restatement (Second) of Agency § 90)).
10    Spain v. Gallegos, 26 F.3d 439, 454 n.17 (3d Cir. 1994).
11    747 F.2d 863, 868 (3d Cir. 1984) (emphasis removed).


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Case 3:17-cv-00101-RDM Document 505-2 Filed 07/10/20 Page 8 of 19




                           B
            Case
First Telebanc Corp.3:17-cv-00101-RDM
                     v. First Union Corporation,Document
                                                Not Reported505-2     Filed(2007)
                                                             in Fed. Supp.   07/10/20               Page 9 of 19
2007 WL 9702557

                                                                    First Telebanc Corp., 834 So. 2d 944 (Fla. 4th DCA 2003).
                                                                    The parties do not dispute the facts as set forth by that court:
                  2007 WL 9702557
    Only the Westlaw citation is currently available.                 This complex case involves two groups of investors
      United States District Court, S.D. Florida.                     battling for control of Net First National Bank (“the Bank”)
                                                                      and the Bank's sole shareholder, First Telebanc Corporation
         FIRST TELEBANC CORP., a/k/a Net
                                                                      (“the holding company”). The events leading to the present
         First Financial Corporation, Plaintiff,
                                                                      rift in leadership began in January 1999, when the directors
                           v.
                                                                      of the Bank appointed Keith Duffy to fill a vacant director
      FIRST UNION CORPORATION, Defendant.                             position. Sometime prior to May 2000, the Bank was
                                                                      designated a “troubled institution” under the Financial
       CASE NO: 02-80715-CIV-GOLD/TURNOFF
                                                                      Institutions Reform, Recovery, and Enforcement Act of
                          |
                                                                      1989 (“FIRREA”).
                 Signed 08/06/2007
                                                                      In June 2000, Duffy began acting as president and chief
Attorneys and Law Firms
                                                                      executive officer of the Bank. Throughout this time,
Atlee W. Wampler, III, Wampler Buchanan Walker Chabrow                the Bank experienced increasing financial difficulties,
Banciella & Stanley PA, Pinecrest, FL, Barry Steven                   resulting in a Consent Order and Stipulation between the
Mittelberg, Barry S. Mittelberg, P.A., Coral Springs, FL, J.          Office of the Comptroller of Currency (“OCC”) and the
Stephen Walker, J. Stephen Walker PC, Michael J. Rovell,              Bank. The order gave the OCC increased oversight of the
Rovell & Associates, Chicago, IL, for Plaintiff.                      Bank's business dealings, most importantly a veto power
                                                                      over any proposed senior executive officer.
Karen Jessica Jerome Smith, Groelle & Salmon, Wellington,
FL, Padmavathi Ghanta Hinrichs, Padma Hinrichs, P.A., Palm            Pursuant to FIRREA requirements, Duffy submitted a form
Beach, FL, Susan Fleischner Kornspan, Boca Raton, FL, for             914 Notice to the OCC detailing his qualifications for
Defendant.                                                            his senior executive and director positions with the Bank.
                                                                      Duffy was later interviewed, and the OCC declined to grant
                                                                      him authority to act as a senior executive of the Bank,
   ORDER GRANTING DEFENDANT'S MOTION                                  stating that he did not have sufficient experience to hold a
   FOR SUMMARY JUDGMENT: CLOSING CASE                                 leadership position in a “problem bank.” The OCC did not
                                                                      object at that time to Duffy's continuing as a director.
THE HONORABLE ALAN S. GOLD, UNITED STATES
DISTRICT JUDGE                                                        In February 2001, however, the OCC nullified its non-
                                                                      objection to Duffy serving as director. In a five-page
 *1 This cause comes before the Court on Defendant First              letter, the OCC detailed material misrepresentations and
Union’s Motion for Summary Judgment [DE 35] and its                   omissions Duffy made in the biographical portion of his
Supplemental Motion for Summary Judgment [DE 79]. I                   914 application and his interview. The OCC found that
have reviewed the Motions, the Plaintiff’s Responses, and             Duffy gave a false answer and omitted material information
the Defendant’s Replies, and I have heard argument from               regarding his past involvement with a state-chartered bank,
the parties. In addition, I have reviewed all exhibits and            then continued to misrepresent facts and give inconsistent
supplemental filings of the parties. Upon consideration of the        explanations in subsequent documents and his interview.
record in this case, in light of the relevant legal standards and
case law, I grant summary judgment in favor of First Union.           At the center of Duffy's misrepresentations to the OCC was
                                                                      his past involvement with a state-chartered bank. Duffy
                                                                      failed to disclose that his application to serve as president
                                                                      of the state bank was disapproved by Florida’s Department
                   I. Factual Background                              of Banking and Finance, Duffy also failed to disclose that
                                                                      after disapproval, he continued to serve as president of
The early background of this case was set forth by Florida’s
                                                                      the state bank, in violation of the Department’s numerous
Fourth District Court of Appeals in Net First Nat'l Bank v.
                                                                      demands that he step down. The state bank was in poor
                                                                      financial condition and under a cease and desist order


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20              Page 10 of 19
2007 WL 9702557

  from the State Comptroller when Duffy arrived, and it
  deteriorated further during his tenure, with criticism of his      3. Defendants, and anyone acting in concert with
  performance including “inappropriate insider transactions          Defendants, are enjoined from interfering in any way with
  involving Duffy-related companies, a number of violations          the access of Duffy or Groves to the corporate funds,
  of laws, and continued noncompliance with the cease and            records, or offices of [the holding company].
  desist order.” As a result, the OCC withdrew its approval
                                                                     4. [The holding company], Duffy and Groves shall, within
  for Duffy to have any connection with Bank leadership.
                                                                     60 days, call an annual meeting, at which meeting the
   *2 In September 2000, the Federal Reserve Bank notified           shareholders of [the holding company] shall elect directors
  the board of the holding company that the OCC decision             as required by the Articles of Incorporation and Bylaws of
  not only precluded Duffy from serving as a director of             [the holding company].
  the Bank, but governed his actions as a director of the
                                                                     5. L. Pugliese, Rossilli, Connors, and Pasley are hereby
  holding company as well. The Federal Reserve warned
                                                                     enjoined from acting as directors of Net First National
  that “holding company board of directors' minutes should
                                                                     Bank.
  clearly note Mr. Duffy's abstention from all policymaking
  decisions regarding the bank.” Several months later, in May        6. Plaintiffs shall file an injunction bond in the amount of $
  2001, the holding company elected six directors of the             250,000.00 within 72 hours of the entry of this Order or the
  Bank. They included Duffy, Randall Rossilli, and Laura             injunction set forth herein shall be immediately dissolved.
  Pugliese, with Duffy's directorship subject to the outcome
  of a pending appeal of the OCC nullification. The OCC            Id. at 948-49. Less than one month after the trial court issued
  responded by advising the Bank's directors that “Mr. Duffy       the injunction, the OCC closed the Bank and named the
  may not participate in the affairs of the bank or otherwise      Federal Deposit Insurance Corporation (“FDIC”) receiver. Id.
  act as an ‘institution affiliated party’ in board meetings or    at 949.
  under any other circumstances,” and that such participation
  subjected other directors to civil penalties. Duffy's appeal     The case was appealed, and came before Florida’s Fourth
  of the OCC nullification was resolved against him.               District Court of Appeals. The court reversed the trial court,
                                                                   and lifted the injunction. In its decision, the court made
Id. at 946-47. The controversy continued. As of September,         various findings of fact. Notable among those findings was
2001, the holding company board consisted of Duffy,                the fact that Duffy did not have the legal right to act as he did
Rosselli, and Bradley Groves. Id. at 947. Over the next            regarding the makeup of the board:
several months, numerous board meetings and shareholder
meetings were held; new board members were appointed,                Duffy was precluded from any leadership role in the Bank
and ultimately the shareholders voted to remove Duffy and            because of material misrepresentations and omissions
Groves from the board, and elect a new slate of board                made to the OCC, but at the injunction hearing he described
members. Id. Duffy led a group of Plaintiffs who filed suit          himself as the Bank president. The picture that emerges
against both the bank and the holding company, seeking               from these facts is not that the Plaintiffs had a substantial
temporary injunctions to stop the shareholders from removing         likelihood of success on the merits or a clear legal right to
him from the board. After several unsuccessful attempts,             injunctive relief.
Duffy succeeded in gaining the injunction. Id. at 948. The trial
                                                                     ***
court ordered as follows:
                                                                     Not only does Pugliese's potential status as a director of the
  1. Defendants, and anyone acting in concert with
                                                                     holding company cast doubt on Duffy and Groves's actions
  Defendants, are enjoined in any way from acting in any
                                                                     at the November 20 meeting, Duffy acted beyond his legal
  official capacity on behalf of [the holding company], as
                                                                     capacity in voting on policy decisions affecting the Bank.
  director or otherwise.
                                                                   Id. at 949-50.
  2. Defendants, and anyone acting in concert with
  Defendants, are enjoined from interfering with Duffy and
                                                                   While the state court case between Duffy, the bank, and
  Groves' performing their duties as the lawful Board of
                                                                   the holding company was ongoing, the Plaintiff in this
  Directors of [the holding company].
                                                                   case, First Telebanc, filed suit against First Union Bank in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20              Page 11 of 19
2007 WL 9702557

state court. First Union removed the case to the Southern
District of Florida based on diversity jurisdiction on July 30,       We are therefore demanding that the pending action be
2002. [DE 1]. First Telebanc had three claims against First           dismissed. We further demand that you provide this office
Union: breach of contract, negligent misrepresentation, and           with a list of any and all action of which you are aware
fraudulent inducement. The case was at the time assigned to           which are being prosecuted or defended by First Telebanc,
the Honorable Wilkie Ferguson; he adopted the Report and              and that you take no further action in those lawsuits without
Recommendation of Magistrate Judge Snow, and dismissed                first consulting with this office.
Counts II and III of the Complaint. [DE 32]. Only the breach
                                                                    One month later, on April 9, 2003, First Union filed a motion
of contract claim remained.
                                                                    for summary judgment against First Telebanc. [DE 35]. The
                                                                    basis of the motion was that the lawsuit had been initiated
 *3 On February 27, 2003, First Union filed a motion to stay
                                                                    by Duffy on behalf of the bank, and that Duffy had no legal
the case, on the grounds that it had learned of the decision
                                                                    authority to act on behalf of the bank. At about the same time,
entered by the Fourth District Court of Appeals cited above.
                                                                    the board of directors of First Telebanc moved to intervene in
[DE 24]. In its motion, First Union requested that the case be
                                                                    the action between Duffy and First Union, claiming that Duffy
stayed until it was able to file a motion for summary judgment
                                                                    lacked authority to pursue the action on the bank’s behalf.
against First Telebanc. First Union attached to its motion a
letter from counsel for the board of directors of First Telebanc.
                                                                    On May 22, 2003, the case was reassigned to me. [DE
The letter states, in relevant part, as follows:
                                                                    45], Shortly thereafter, Magistrate Judge Snow issued a
  As you are aware, we represent the Appellants in the appeal       report and recommendation that First Union’s motion for
                                                                    stay be granted. I adopted the report and recommendation,
  in which the 4 th DCA has recently issued an opinion
                                                                    and set oral argument on First Union’s motion for summary
  and Mandate. (See copies enclosed). In summary, the
                                                                    judgment. [DE 55, 60]. On August 15, 2003, I heard oral
  opinion overturns Judge Wessel's preliminary injunction in
                                                                    argument on the motion for summary judgment. At that
  its entirety, and contains significant findings regarding your
                                                                    argument, the parties argued that the case should be stayed
  clients (Mr. Duffy in particular) and their position vis a
                                                                    pending the outcome of the state case still ongoing in the
  vis First Telebanc. While we understand that the Appellees
                                                                    Fifteenth Judicial Circuit, Palm Beach County. That case
  are trying to obtain rehearing in this matter, the Mandate
                                                                    involved decisions required by the Fourth District Court of
  is in effect and as a result, our clients are the ones who
                                                                    Appeals' remand to the state court to determine who legally
  have authority to undertake actions on behalf of Net First
                                                                    comprised the board of directors of First Telebanc. I decided
  Financial (“former bank holding company), including the
                                                                    that the most prudent course of action was to stay the case
  commencement of prosecution of litigation. We are aware
                                                                    pending a decision by the state court, to avoid the possibility
  of at least two legal actions filed by your firm on behalf of
                                                                    of conflicting findings between the two courts. [DE 66], First
  former bank holding company. These include a legal action
                                                                    Union moved for reconsideration of the order, which I denied,
  against First Union (now “Wachovia”) related to the sale of
                                                                    finding that First Union would suffer no prejudice from the
  Boca Raton National Bank.
                                                                    stay. The case was therefore stayed pending the outcome of
  Our clients believe that any such action is baseless,             the state court case. [DE 68].
  frivolous and without merit and is designed to cover
  the negligence of Mr. Duffy and his various counsel in             *4 On December 4, 2006, First Telebanc moved to reopen
  failing to properly operate/represent the bank after its          the case, as the state court case was closed. [DE 69]. First
  acquisition, failing to initially structure the transaction and   Telebanc informed this Court that the parties to the state court
  closing documents properly, failure to complete a proper          case had settled the matter, and in the settlement had agreed
  due diligence and understand the regulatory “status” of           that
  the bank during the period of ownership by First Union
  as opposed to it operating as a stand along entity post-
  closing, and other matters which would preclude any claim                      With respect to the past business
  against this entity. Regardless, it is my client’s belief that                 affairs of the Company (i.e. First
  no claim exists or should be pursued against First Union/                      Telebanc), the Board of Directors of
  Wachovia and that any pending action in this regard should                     First Telebanc were Duffy, Groves,
  be dismissed.                                                                  and Rosselli. Further, the Company


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20              Page 12 of 19
2007 WL 9702557

             and specifically Duffy, on behalf of
             the Company, had the authority to                     In its response, First Telebanc does not dispute the existence
             file and pursue the lawsuit filed by                  of the Net First Nat'l Bank v. First Telebanc Corp. case, nor
             the Company against Wachovia Bank                     the existence of the Rossilli affidavit. First Telebanc relies
             f/k/a First Union National Bank ...                   upon the settlement agreement in the state court case, in which
             All parties acknowledge that from this                the parties agreed that Duffy and Groves, and Rossilli were
             point forward, Duffy and Groves are                   the only members of Telebanc’s board of directors at times
             the only Directors of the Company.                    material to this litigation. First Union does not dispute the
                                                                   existence of the settlement agreement: only its legal effect.

First Telebanc argued that the
                                                                                  II. LEGAL STANDARD FOR
                                                                                    SUMMARY JUDGMENT
             [d]isposition of state court proceedings
             in Palm Beach County Circuit                          Rule 56(c) of the Federal Rules of Civil Procedure authorizes
             Court as outlined above establishes                   summary judgment when the pleadings and supporting
             unequivocally that at all times material              materials show that there is no genuine issue as to any material
             to this case, Keith Duffy had the                     fact and that the moving party is entitled to judgment as a
             authority to act on behalf of First                   matter of law. See Anderson v. Liberty Lobby, Inc., 477 U.S.
             Telebanc in regard to the filing                      242, 248, 106 S.Ct. 2505, 2510 (1986). The court’s focus
             and prosecution of First Telebanc’s                   in reviewing a motion for summary judgment is “whether
             complaint against First Union Corp.                   the evidence presents a sufficient disagreement to require
                                                                   submission to a jury or whether it is so one-sided that one
                                                                   party must prevail as a matter of law.” Anderson, 477 U.S. at
[DE 69].                                                           252, 106 S.Ct. at 2512; Bishop v. Birmingham Police Dep't,
                                                                   361 F.3d 607, 609 (11th Cir. 2004).
First Union responded, arguing that the case should not be
reopened, because no judicial determination had been made           *5 The moving party bears the initial burden under Rule
regarding the makeup of the board of directors, which was          56(c) of demonstrating the absence of a genuine issue of
a condition precedent to reopening the case. Alternatively,        material fact. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646
First Union argued that its motion for summary judgment            (11th Cir. 1997). Once the moving party satisfies this burden,
should be granted for the same reasons earlier argued: that        the burden shifts to the party opposing the motion to go
Duffy did not have the authority to litigate the case on behalf    beyond the pleadings and designate “specific facts showing
of First Telebanc. [DE 70]. On January 16, 2007, I granted         that there is a genuine issue for trial.” Celotex v. Catrett, 477
First Telebanc’s motion to reopen the case, and set a briefing     U.S. 317, 324, 106 S.Ct. 2548, 2553 (1986). A factual dispute
schedule for First Union's renewed motion for summary              is genuine only if the evidence is such that a reasonable
judgment. [DE 78]. In its supplemental motion for summary          fact finder could return a verdict for the non-moving party.
judgment, First Union argues that summary should be granted        Anderson, 477 U.S. at 248; Denney v. City of Albany, 247 F.3d
on the grounds that Duffy did not have the authority to            1172, 1181 (11th Cir. 2001).
pursue claims against it on behalf of First Telebanc. First
Union points to the decision by the Fourth District Court          In assessing whether the movant has met its burden, the
of Appeals in Net First Nat'l Bank v. First Telebanc Corp.,        court should view the evidence in the light most favorable
834 So. 2d 944 (Fla. 4th DCA 2003), and the findings of            to the party opposing the motion and should resolve all
fact contained therein, as described above. First Union also       reasonable doubts about the facts in favor of the non-moving
points to the January 10, 2002 affidavit of Randall R. Rossilli,   party. Denney, 247 F.3d at 1181. In determining whether
in which he states that on December 18, 2001, a special            to grant summary judgment, the court must remember that
shareholder's meeting was held, in which Duffy and Groves          “[c]redibility determinations, the weighing of the evidence,
were unanimously removed from First Telebanc’s Board of            and the drawing of legitimate inferences from the facts are
Directors.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20              Page 13 of 19
2007 WL 9702557

jury functions, not those of a judge.” Anderson, 477 U.S. at       (Duffy Affidavit, DE 35, p. 187). 1 He also provided no
255.                                                               evidence that the Board of Directors authorized the initial
                                                                   filing of the lawsuit. Under Florida law, therefore, Duffy did
Upon review of the record and the parties' arguments, I grant      not have authority to initiate the lawsuit unless the articles of
First Union’s motion for summary judgment.                         incorporation or the bylaws of the corporation conferred such
                                                                   authority upon him. However, neither the company's articles
                                                                   of incorporation nor its bylaws confer such authority upon
                         III. Analysis                             the President or CEO. Pursuant to First Telebanc's Articles of
                                                                   Incorporation, all corporate powers are vested in the Board
Several issues must be addressed to determine whether              of Directors:
summary judgment should be granted in favor of First Union:
(1) whether Duffy had the authority to act on behalf of
First Telebanc when he initiated this lawsuit; (2) whether                       *6 The business and affairs of
the settlement agreement regarding Duffy’s authority creates                    the Corporation shall be managed
retroactive authority for Duffy; (3) whether the subsequent                     by or under the direction of the
ratification by the Board of Directors of Duffy’s authority                     Board of Directors. In addition to
creates retroactive authority for Duffy; (4) whether the second                 the powers and authority expressly
ratification by the Board creates retroactive authority for                     conferred upon them by the Florida
Duffy; (5) whether First Union has standing to assert Duffy’s                   Statutes or by these Articles of
lack of authority. I will address each issue in turn.                           Incorporation or the Bylaws of the
                                                                                Corporation, the directors are hereby
                                                                                empowered to exercise all such powers
A. Whether Duffy had the authority to act on behalf of
                                                                                and do all such acts as may be
First Telebanc when he initiated this lawsuit
                                                                                exercised or done by the corporation.
   1. Duffy lacked authority as President and CEO
First Union argues that Duffy did not have the authority to file
this lawsuit on behalf of the bank. In support of this position,   Similarly, the Bylaws vest all power with the Board of
First Union cites to Florida statutes and case law which hold      Directors:
that only the directors of a corporation have the power to
manage the business affairs of a corporation-including the
power to bring a lawsuit-unless the articles of incorporation or                All corporation powers shall be
bylaws provide otherwise. See Fla. Stat. § 607.0801(2)(“AII                     exercised by or under the authority
corporate powers shall be exercised by or under the authority                   of the Board of Directors, and
of, and the business and affairs of the corporation managed                     the business and affairs of this
under the direction of, its board of directors, subject to                      Corporation shall be managed under
any limitation set forth in the articles of incorporation or                    the direction of the Board of Directors.
in an agreement authorized under s. 607.0732”); Fla. Stat.
§ 607.0206(2) (“The bylaws of a corporation may contain
any provision for managing the business and regulating the
                                                                   As noted above, First Telebanc has provided no evidence that
affairs of the corporation that is not inconsistent with law
                                                                   the Board of Directors ever approved the filing of this lawsuit
or the articles of incorporation”); Citizens National Bank of
                                                                   against First Union. In fact, the only evidence as to whether
St. Petersberg v. Peters, 175 So. 2d 54, 56 (Fla. 2d DCA
                                                                   the Board approved the action shows the opposite; the letter
1965)(“The corporation law of this State vests in directors the
                                                                   from the Board’s counsel expressly directs Duffy to dismiss
management of the corporate business”).
                                                                   the action, because the Board had determined that the case
                                                                   was “baseless, frivolous, and without merit.” (DE 81-2). In
In this action, Duffy has stated by way of affidavit that he
                                                                   accordance with Florida law and First Telebanc’s Articles of
initiated this lawsuit in his capacity as President of First
                                                                   Incorporation and its Bylaws, Duffy acted without authority
Telebanc Corporation: not as a director of the corporation.
                                                                   in his initiation of this lawsuit against First Union.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20               Page 14 of 19
2007 WL 9702557

                                                                   any leadership role in the Bank because of material
                                                                   misrepresentations and omissions made to the OCC ... Duffy
   2. Duffy lacked authority due to the mandate of the             acted beyond his legal capacity in voting on policy decisions
   OCC                                                             affecting the Bank.” Net First Nat'l Bank v. First Telebanc
Notably, First Telebanc fails to address, in any fashion, the      Corp., 834 So. 2d 944, 949-950. (Fla. 4th DCA 2003). The
determination by the Office of the Comptroller of Currency         court further found that “The ultimate effect of the injunction
(“OCC”) that Duffy was prohibited from participating in the        was to wrest physical control of the Bank and its assets from
affairs of the bank. As discussed above, the OCC expressly         Defendants and hand it to Duffy, when Duffy was precluded
held that “Mr. Duffy may not participate in the affairs of the     by federal authority from participating in running the Bank,
bank or otherwise act as an ‘institution affiliated party’ in      at the Bank level and the holding company level.” Id. at 949.
board meetings or under any other circumstances.” As the
Fourth District Court of Appeals held, this decision by the         *7 Neither of the parties have raised the issue of whether
OCC precluded Duffy from having any legal right to seek            collateral estoppel or the doctrine of the law of the case
relief on behalf of the bank.                                      prevents this Court from considering the issue of Duffy’s legal
                                                                   authority to act on behalf of First Telebanc in the wake of
During oral argument, First Telebanc argued that Duffy was         the Fourth District’s opinion. However, I need not raise that
not acting on behalf of the bank itself, but only on behalf of     issue sua sponte, because summary judgment is appropriate
the holding company. The OCC, argues First Telebanc, could
                                                                   for First Union for other reasons. 2
not forbid Duffy to act on behalf of the holding company. This
argument is disingenuous. The holding company had only
one asset: the bank. The affairs of the holding company are           4. Duffy was without authority to initiate the lawsuit
therefore necessarily the affairs of the bank itself. Moreover,    Viewing all of the undisputed facts in the record before me, I
this argument is ineffective for the reasons stated above; i.e.,   must conclude that at the outset of the litigation in this case,
that Duffy, as President and CEO, had no authority to initiate     Duffy had no authority to act on behalf of first Telebanc.
the lawsuit in any event.                                          Duffy was therefore without authority to bring suit on behalf
                                                                   of Telebanc against First Union. First Telebanc has failed to
The OCC is a federal agency charged with regulating banking        raise any genuine issue of fact to refute the fact that the lawsuit
throughout the nation. 12 U.S.C. § 1. “The National Bank           was improperly filed. This case must therefore be dismissed
Act establishes the primacy of the federal government,             unless some future actions conferred retroactive authority
through the Office of the Comptroller of the Currency, as the      upon Duffy such that he could properly file the lawsuit.
regulatory authority over national banks.” Bank of Am., N.A.
v. McCann, 444 F. Supp. 2d 1227, 1231 (N.D. Fla. 2006). The
decision of the OCC was clear that Duffy was precluded from        B. Whether the settlement agreement provided
participating in any fashion with the affairs of First Telebanc.   retroactive authority for Duffy to initiate this lawsuit
He therefore had no authority to initiate the instant lawsuit      First Telebanc argues that the settlement agreement between
against First Union.                                               Duffy, Groves, and Rossilli confirms that Duffy had authority
                                                                   to act on behalf of Telebanc when he originally initiated this
                                                                   lawsuit. In particular, First Telebanc focuses on the portion of
   3. Duffy’s authority to act is barred by the Fourth             the settlement agreement that reads:
   District Court of Appeals' Decision
First Telebanc also fails to acknowledge the effect of the
Fourth District Court of Appeals' opinion. First Telebanc
                                                                                With respect to the past business
claims that the Fourth District Court of Appeals merely
                                                                                affairs of the Company (i.e. First
reversed the preliminary injunction because it found that
                                                                                Telebanc), the Board of Directors of
Duffy did not have a substantial likelihood of success on
                                                                                First Telebanc were Duffy, Groves,
the merits, and made no factual findings as to whether
                                                                                and Rosselli. Further, the Company
or not Duffy had the authority to file suit against the
                                                                                and specifically Duffy, on behalf of
board of directors. First Telebanc is mistaken. The Fourth
                                                                                the Company, had the authority to file
District Court of Appeals did, indeed, make factual findings
                                                                                and pursue the lawsuit filed by the
concerning Duffy’s authority: “Duffy was precluded from


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20              Page 15 of 19
2007 WL 9702557

             Company against Wachovia Bank f/k/                    opposition to First Union’s motion for summary judgment are
             a First Union National Bank.                          two Resolutions by the Board of Directors of First Telebanc:
                                                                   one grants permission to Michael J. Rovell, Esq., to re-
                                                                   open this case and pursue it on behalf of First Telebanc; the
                                                                   other expressly ratifies Duffy’s earlier actions in initiating the
First Union argues that the settlement agreement reached
                                                                   lawsuit on behalf of First Telebanc. These documents were
between the various parties to the state court lawsuit has no
                                                                   executed by Duffy and Groves in October, 2006 and January,
legal effect relevant to a decision in this case. I concur with
                                                                   2007.
First Union. 3
                                                                   There is no question that, under Florida law, a board of
When I originally stayed this case pending the outcome of          directors may ratify the previously unauthorized actions
the decision in the state court as to who comprised the board      of a board member, director, or other office-holder of a
of directors, I was concerned that some holdings in this case      corporation. See Gentry-Futch Co. v. Gentry, 90 Fla. 595,
might conflict with determinations of the state court case.        612 (Fla. 1925)(“While a corporation cannot ratify absolutely
That court, however, never made any judicial determination         void and ultra vires acts, it may, like an individual, ratify
as to who comprised the board. The parties to that case            any act done on its behalf which it had the power to do or
entered into a negotiated settlement, which is not binding         to authorize to be done in the first instance”); Wimbledon
upon this Court, nor binding upon the Defendant in this case,      Townhouse Condominium I, Asso. v. Wolfson, 510 So. 2d
First Union, who was not a party to the state court action.        1106, 1108 (Fla. 4th DCA 1987)(“We also find merit
Upon review of the record, it is clear that the issue of who       in appellant's argument that the board of directors of a
were the members of the board of directors of First Telebanc       condominium association may ratify its prior acts”), citing
at the time of the lawsuit is irrelevant to the question of        Hillsboro Light Towers, Inc. v. Sherrill, 474 So.2d 1219 (Fla.
whether Duffy had the authority to initiated the lawsuit. In       4th DCA 1985); Zinger v. Gattis, 382 So.2d 379 (Fla. 5th
his affidavit, Duffy acknowledged that he, alone, initiated        DCA 1980).
the lawsuit, and there is no dispute between the parties that
Duffy, alone, initiated the lawsuit in this case. Duffy states     First Union argues that Florida law also holds that a board of
in his affidavit that he initiated the lawsuit in his capacity     directors may not ratify unlawful acts. First Union is correct in
and President and CEO of First Telebanc. As discussed              its statement of Florida law, but this alone does not resolve the
above, under Florida law Duffy had no authority to act in          issue. Florida courts have held that a board of directors may
that capacity. Additionally, given the undisputed fact that the    not ratify unlawful acts. See, e.g., Flight Equip. & Eng'g Corp.
OCC-a federal body governing national banks-had prohibited         v. Shelton, 103 So. 2d 615, 621 (Fla. 1958) (“It cannot be
Duffy from acting in connection with First Telebanc in any         disputed that a board of directors of a corporation is without
fashion, the makeup of the board at the time of the lawsuit is     power to ratify that which it cannot do directly or that which it
irrelevant.                                                        could not authorize be done initially. It has no power to ratify
                                                                   a void or illegal act.”); Gentry-Futch Co. v. Gentry, 1925, 90
 *8 The self-serving, negotiated settlement agreement cannot       Fla. 595,106 So. 473 (“a corporation cannot ratify absolutely
retroactively confer authority upon Duffy to file suit when he     void and ultra vires acts”). Other courts, examining basic
was precluded from doing so by virtue of Florida law and the       corporate law principles have similarly held: Wolf v. Frank,
OCC. First Telebanc has failed to raise any issue of material      477 F.2d 467, 477 (5th Cir. 1973); 2A William M. Fletcher,
fact as to whether Duffy had authority to initiate the lawsuit     Encyclopedia of the Law of Private Corporations, § 752
in this case. The undisputed facts show that he clearly did not.   (2000) (noting that, like other cases of agency, a corporation
                                                                   cannot ratify “acts done in violation of law or in contravention
                                                                   of public policy”).
C. Whether the Board’s ratification of Duffy’s action
creates retroactive authority for Duffy to initiate this
                                                                   Applying these principles, First Union argues that under
lawsuit
                                                                   Florida corporations law, Duffy had no power to initiate
First Telebanc takes the position that, assuming arguendo
                                                                   the lawsuit against First Union on behalf of First Telebanc;
Duffy did not have the authority to initiate this lawsuit,
                                                                   therefore, it argues, the board of directors cannot subsequently
the subsequent ratification of the lawsuit by the Board of
                                                                   ratify Duffy’s unlawful act. First Union’s position has some
Directors endows him with such authority. Attached to its


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20               Page 16 of 19
2007 WL 9702557

merit. Duffy was proscribed by the OCC from participating           statute of limitations. 5 The original Complaint was filed on
in any actions on behalf of the bank. His initiation of the         June 5, 2002, alleging a breach of contract. The allegations in
lawsuit, therefore, could be seen as unlawful, in the sense that    the Complaint make clear that the alleged breach occurred on
he lacked lawful authority to initiate the suit. 4                  September 9, 1997, when First Union allegedly failed to make
                                                                    certain disclosures to First Telebanc regarding the financial
 *9 However, the law is clear that a board may ratify any           soundness of the bank sought to be acquired by First Telebanc.
act which it could have originally authorized. As the Florida
Supreme Court stated in Gentry-Futch, “While a corporation          Under Florida law, the statute of limitations on a breach
cannot ratify absolutely void and ultra vires acts, it may, like    of contract action is five years. Fla. Stat. § 95.11(1)(b).
an individual, ratify any act done on its behalf which it had the   If the cause of action accrued on September 9, 1997, the
power to do or to authorize to be done in the first instance.”      statute of limitations to bring that cause of action expired on
Gentry-Futch, 90 Fla. at 612. In this case, while the board         September 9, 2002. See Medical Jet, S.A. v. Signature Flight
of directors may not have been able to authorize Duffy to           Support-Palm Beach, Inc., 941 So. 2d 576, 578 (Fla. 4th DCA
initiate the lawsuit, the board could have initiated the lawsuit    2006)(“For a breach of contract action, it is well established
itself. In accordance with Florida law, therefore, the board        that a statute of limitations runs from the time of the breach,
may subsequently ratify the filing of the lawsuit.                  although no damage occurs until later”).

Notwithstanding the board’s theoretical ability to ratify the        *10 While ratification of an unauthorized act may relate
initiation of the lawsuit, problems remain given the facts of       back to the original act, such ratification will only relate back
this case. First Union points out that the attempted ratification   if the rights of third parties have not been affected in the
fails as a matter of law under First Telebanc’s Articles            interim:
of Incorporation. The Articles mandate that the “Board of
Directors of the Corporation shall be comprised of not less
than three (3) nor more than fifteen (15) directors.” [DE 35,                    A corporation, like an individual,
Exhibit B to Exhibit 4]. The Resolution by the Board, attached                   may ratify and thereby render binding
in support of First Telebanc's opposition to First Union’s                       upon it the originally unauthorized
motion for summary judgment, is signed by only two Board                         acts of its officers or other agents.
members, and indeed makes clear that the Board consists of                       [T]he ratification of an act done by
only two members. Without three members, the Board does                          a previously unauthorized officer or
not comply with First Telebanc’s Articles of Incorporation,                      agent is, unless rights of third persons
and therefore cannot take any authorized action.                                 have intervened, equivalent to a prior
                                                                                 authority and relates back and supplies
Moreover, of the two board members ratifying Duffy's action,                     the authority to do such an act.
one is Duffy himself, who was proscribed by the OCC from
acting as a director. In Wolf v. Frank, 477 F.2d 467, 477 (5th
Cir. 1973), the Fifth Circuit, applying Florida corporations        Boyce v. Chemical Plastics, Inc., 175 F.2d 839, 842 (8th Cir.
law, stated that “We also recognize the general rule that           1949)(citations and ellipses omitted). In this case, the rights
‘ratification can never be made on the part of the corporation      First Union have been affected: specifically, its right to be free
by the same persons who wrongfully assume the power to              from suit under the statute of limitations.
make the contract,’ ” citing Flight Equipment & Engineering
Corp. v. Shelton, 103 So.2d 615, 621 (1958).                        The United States Supreme Court explained the limitations of
                                                                    a party’s ability to ratify the acts of its agent:
Viewing all evidence in the record in the light most favorable
to First Telebanc, I can only conclude that First Telebanc has        If an act to be effective in creating a right against another
not raised a genuine issue of material fact to demonstrate that       or to deprive him of a right must be performed before a
ratification in this case has any effect.                             specific time, an affirmance is not effective against the
                                                                      other unless made before such time.... “The bringing of
First Union further argues that the ratification of January 24,       an action, or of an appeal, by a purported agent can not
2007 is ineffective because the cause of action is barred by the      be ratified after the cause of action or right to appeal has



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20                 Page 17 of 19
2007 WL 9702557

  been terminated by lapse of time”. Though in a different            However, as First Union correctly argues, this new ratification
  context, we have recognized the rationale behind this rule:         attempt is also legally invalid.
  “The intervening rights of third persons cannot be defeated
  by the ratification. In other words, it is essential that the       As First Union points out, First Telebanc’s new filings are
  party ratifying should be able not merely to do the act             both unsworn and untimely. The Eleventh Circuit has stated
  ratified at the time the act was done, but also at the time the     that “only ‘pleadings, depositions, answers to interrogatories,
  ratification was made”                                              and admissions of file, together with affidavits, can be
                                                                      considered by the district court in reviewing a summary
FEC v. NRA Political Victory Fund, 513 U.S. 88, 98 (U.S.              judgment motion.” Carr v. Tatangelo, 338 F.3d 1259, 1273
1994)(emphasis in original). Thus, ratification attempted after       (11th Cir. 2003). First Telebanc’s newly filed Resolution of
the statute of limitations has run on a cause of action is            the Board fits into none of these categories. Instead, it is
ineffective. See Town of Nasewaupee bay v. City of Sturgeon           an unsworn document filed after the motion for summary
Bay, 251 N.W.2d 845 (Wis. 1977)(dismissing complaint                  judgment was fully briefed, and after oral argument was held.
where boards' attempted ratification of unauthorized but              Fed. R. Civ. P. 56(c) provides that” [t]he adverse party prior
timely commencement of lawsuit came after statute of                  to the day of hearing may serve opposing affidavits.” Clearly,
limitations had run); Miernicki v. Duluth Curling Club, 699           this latest Resolution is not an affidavit, nor was it filed prior
N.W.2d 787 (Minn. App. 2005)(granting summary judgment                to the day of the hearing.
where attempted ratification occurred after expiration of
statute of limitations).                                              It appears that First Telebanc is attempting to cure its
                                                                      earlier papers, whose deficiencies were made clear during
To permit ratification after a statute of limitations has expired     oral argument. For First Telebanc to attempt to change the
would be to render the limitations periods meaningless. As            record at this late stage appears to be merely a last ditch
First Union argues, were a party to have the unilateral power         effort to avoid summary judgment. Such a filing is not in
to retroactively ratify its agent’s actions years after their         accordance with the Rules of Federal Procedure, and need not
occurrence, a defendant could be exposed to liability for an          be considered by this Court.
indefinite period of time. Limitations are designed to prevent
precisely that type of prolonged exposure to suit.                    However, even if I were to consider the effect of this latest
                                                                      attempt at ratification, I would find that it fails as a matter of
In this case, while the Board of Directors could have initiated       law. This new ratification is ineffective on the grounds that
the lawsuit in 2002, it could not now initiate the lawsuit            the statute of limitations has expired on this breach of contract
because the statute of limitations is long since passed. The          action. As discussed above, the January, 2007 ratification was
ratification is therefore ineffective, and fails to create an issue   invalid as time-barred; this new June, 2007 ratification is
of material fact in this case. Duffy did not originally have          similarly barred.
the authority to file suit against First Union, and the Board’s
belated attempts to ratify that action fail as a matter of law.       First Telebanc has failed to create any genuine issue of
                                                                      material fact to defeat First Union’s assertion that this lawsuit
                                                                      was, and continues to be, unauthorized. Duffy has never had
D. Whether the second ratification by the Board of
                                                                      the authority to file this suit, and as a matter of law, the Board
Duffy’s actions creates retroactive authority for Duffy to
                                                                      may not now-ten years after the alleged breach of contract-
initiate this lawsuit
                                                                      ratify the action.
 *11 Following oral argument on First Union’s Motion for
Summary Judgment, First Telebanc filed with this Court
Duffy’s resignation from the board, along with a Resolution           E. Whether First Union has standing to assert Duffy’s
of the board of First Telebanc. In this Resolution, the Board         lack of authority
consists of three members, and does not include Duffy. This           First Telebanc claims that First Union’s motion for summary
new Board ratified Duffy’s action in filing the initial lawsuit       judgment must fail because First Union does not have
on June 5, 2002. First Telebanc appears to concede that its           standing to assert Duffy’s lack of authority. First Telebanc
earlier attempt at ratification failed on several bases, and          cites no legal authority in support of its position; it merely
attempts to cure those deficiencies with this new ratification.       makes the statement that “[a]lthough First Union clearly had
                                                                      a parochial interest in which faction ultimately was held


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20               Page 18 of 19
2007 WL 9702557

                                                                    or controversy, the plaintiff must have legal authority to
to be in control of First Telebanc’s Board of Directors and
                                                                    initiate the action. Without such legal authority, the case is not
therefore this action, at no time did First Union have standing
                                                                    ripe for consideration. “The ripeness doctrine protects federal
to participate in the resolution of that dispute.” First Telebanc
                                                                    courts from engaging in speculation or wasting their resources
misses the point here. First Union did not participate in the
state court case in which the identity of the board of directors    through the review of potential or abstract disputes.” Id.
was at issue, and had no reason to. As First Union has agreed,      Independently, this Court may examine whether a plaintiff has
                                                                    standing, and whether, as a result, this Court has jurisdiction
its position as to the lack of authority for this case to go
                                                                    to hear a matter. It is the responsibility of the claimant to
forward has no bearing on who was, or is, a member of the
                                                                    substantiate, when the issue is raised, that it is a proper party
board of directors of First Telebanc. Because the undisputed
                                                                    to invoke judicial resolution of the dispute and the exercise of
evidence shows that Duffy initiated the lawsuit on his own,
and because he lacked the authority to act, the makeup of the       the court’s remedial powers. Elend v. Basham, 471 F.3d 1199
board at any time is simply irrelevant to First Union’s position    (11th Cir. 2006).
in its motion for summary judgment.
                                                                    In this case, Duffy had no corporate authority to file the
 *12 As to whether First Union has standing to question             lawsuit on behalf of the bank; he therefore had no standing
whether this lawsuit against it is proper, it is ludicrous to       to bring the action. Without standing, there is no case or
suggest it does not, A party has standing where it “has a           controversy as to the plaintiff. Upon independent review,
sufficient stake in the controversy, with a legally cognizable      therefore, I conclude that this case is not properly before this
interest which would be affected by the outcome of the              court, and cannot proceed.
litigation.” Accela, Inc. v. Sarasota Cty., 901 So. 2d 237, 238
(Fla. 2d DCA 2005). First Union clearly has an interest in
whether Duffy had the authority to file the lawsuit against                                 IV. Conclusion
it, just as any defendant has an interest in whether the suit
against it is properly brought. For the rule to be otherwise,       In light of all of the foregoing, summary judgment must
a plaintiff with no connection to another entity could file         be granted in favor of First Union. Viewing the all of the
lawsuits on its behalf, and the defendant would be forced to        undisputed facts in the light most favorable to First Telebanc,
defend a suit brought by an improper party. For example,            summary judgment must be entered for First Union as a
should a stranger to the corporation file suit against First        matter of law.
Union, alleging that First Union had harmed the corporation,
First Union would undeniably have standing to assert that           It is hereby ORDERED and ADJUDGED that:
the suit was improperly brought. See Bend v. Basham, 471
                                                                      1. First Union’s Motion for Summary Judgment [DE 35,
F.3d 1199 (11th Cir. 2006)(noting that among the prudential
                                                                         79] is GRANTED.
requirements for standing, a plaintiff cannot raise the rights
of third parties). Given the OCC’s decision that Duffy was            2. First Telebanc’s Complaint is DISMISSED.
prohibited from acting on behalf of the bank, a stranger to the
corporation would have the same authority to file suit against        3. This case is CLOSED.
First Union in this case as did Duffy.
                                                                      4. All pending motions are DENIED as moot.
First Telebanc misapprehends the standing issue. It is the
plaintiff who must demonstrate its standing to bring the            DONE AND ORDERED in chambers at Miami, Florida, this
subject action. The United States Constitution limits the           6th day of August, 2007.
jurisdiction of the Federal Courts by permitting them to
consider only disputes that rise to the level of being “cases”
                                                                    All Citations
or “controversies.” Hugh Johnson Enterprises, Inc. v. City
of Winter Park, Florida, 2007 WL 1047071 at *2 (Slip                Not Reported in Fed. Supp., 2007 WL 9702557
Copy)(11th Cir. 2007). In order for there to be a real case




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
            Case
First Telebanc    3:17-cv-00101-RDM
               Corp.                           Document
                     v. First Union Corporation,            505-2
                                                 Not Reported         Filed (2007)
                                                              in Fed. Supp.  07/10/20          Page 19 of 19
2007 WL 9702557




                                                       Footnotes


1     Florida's Fourth District Court of Appeals also found that Duffy was not a director at the time he initiated the
      lawsuit, as he had been removed from the board.
2     Notably, under the doctrine of the law of the case, while the trial court on remand from the Fourth District
      Court of Appeals could have made a determination as to the makeup of the board of directors, it could not
      determine that Duffy had authority to file the lawsuit, as the Fourth District Court of Appeals had definitively
      determined that Duffy had no authority to act on behalf of the bank. Engle v. Liggett Group, Inc., 945 So.
      2d 1246, 1266 (Fla. 2006)(“Law of the case ‘requires that questions of law actually decided on appeal must
      govern the case in the same court and the trial court, through all subsequent stages of the proceedings’ ”).
      Moreover, under that same doctrine, I could make a finding contrary to that of the Fourth District Court of
      Appeals only if the decision was “clearly erroneous and would work a manifest injustice.” Christianson v. Colt
      Indus. Operating Corp., 486 U.S. 800, 817 (U.S. 1988). Because I do not find that the Fourth District Court
      of Appeals' decision was clearly erroneous, under the law of the case I conclude that Duffy had no authority
      to act on behalf of the bank.
3     It is also worth note that while First Telebanc attempts to discard any findings made by the Fourth Circuit Court
      of Appeals as irrelevant, it attempts to rely upon a settlement agreement in a trial court case as legally binding.
4     This interpretation of “unlawful” is, however, a stretch. This is not a situation in which, for example, a director
      entered into a contract to purchase cocaine when he had no authority to act for the corporation. No board
      could ratify that action, as it is clearly an illegal act. In any event, the attempted ratification fails for the reasons
      discussed below.
5     Notably, the Resolution ratifying Duffy’s actions was executed on January 24, 2007, and was attached as
      an exhibit to First Telebanc’s Response in Opposition to First Union’s Supplemental Motion for Summary
      Judgment. In its Reply, First Union raised the argument that the attempted ratification was barred by the
      statute of limitations. First Telebanc did not request leave to file a sur-reply to address the statute of limitations
      argument, nor did it address the statute of limitations issue at oral argument.


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          11
